Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 03 May 2021 for application number 17/306,639. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  05/03/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,039,158. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, xxx discloses a method of video decoding for a decoder, the method comprising: 
receiving a coded video bitstream (claim 1); 
determining whether a reference block for a current block is located in a different coding tree unit (CTU) than a CTU of the current block, the reference block and current block located in a picture which is part of the coded video bitstream (claim 1); 
in response to the determination that the reference block is located in the different CTU (claim 1), determining whether a size of the CTU of the current block is less than a size of a reference sample memory (claim 6); 
in response to the determination that the size of the CTU of the current block is less than the size of the reference sample memory, determining whether a distance between the different CTU of the reference block and the CTU of the current block is less than or equal to a threshold (claim 6); and 
in response to the determination that the distance is less than or equal to the threshold, retrieving, from a memory location of the reference sample memory corresponding to the reference block, one or more samples to decode the current block (claim 6).
Regarding claim 2, see teachings of claim 1.  xxx further discloses further comprising: 

(i) determining a first area in the CTU of the current block that is collocated with a second area in the different CTU, the first area having position coordinates in the CTU of the current block that is the same as position coordinates of the second area in the different CTU of the reference block (claim 7); 
(ii) determining, based on a decoding status of the first area, whether a memory location of the reference sample memory for the reference block is available (claim 7); and 
(iii) in response to the determination that the memory location for the reference block is available, retrieving, from the memory location corresponding to the reference block, one or more samples to decode the current block (claim 7).
Regarding claim 3, see teachings of claim 1.  xxx further discloses wherein the threshold is defined as: ((reference sample memory size/CTU size) - 1) * (CTU width) (claim 6).
Regarding claim 4, see teachings of claim 1.  xxx further discloses in response to the determination that the reference block is located in the different CTU (claim 7): 
(i) determining a first area in the CTU of the current block that is collocated with a second area in the different CTU, the first area having position coordinates in the CTU of the current block that is the same as position coordinates of the second area in the different CTU of the reference block (claim 7); 

(iii) in response to the determination that the memory location for the reference block is available, retrieving, from the memory location of the reference sample memory corresponding to the reference block, the one or more samples to decode the current block (claim 7).
Regarding claim 5, see teachings of claims 1 and 4.  xxx further discloses wherein the first area is the current block, and the second area is the reference block (claim 2).
Regarding claim 6, see teachings of claims 1 and 4.  xxx further discloses wherein each of the first area and second area have a size that is 2M x 2N (claim 3).
Regarding claim 7, see teachings of claims 1, 4, and 6.  xxx further discloses wherein M=6 and N=6 (claim 4).
Regarding claim 8, see teachings of claims 1 and 4.  xxx further discloses wherein the memory location corresponding to the reference block is determined to be available in response to a determination that the decoding status of the first area indicates that the first area does not include at least one block that is at least partially decoded (claim 5).

Regarding claim 9, xxx discloses a video decoder for video decoding, comprising: processing circuitry (claim 8) configured to: 
receive a coded video bitstream (claim 8), 

in response to the determination that the reference block is located in the different CTU (claim 8), determine whether a size of the CTU of the current block is less than a size of a reference sample memory (claim 13), 
in response to the determination that the size of the CTU of the current block is less than the size of the reference sample memory, determine whether a distance between the different CTU of the reference block and the CTU of the current block is less than or equal to a threshold (claim 13), and 
in response to the determination that the distance is less than or equal to the threshold, retrieve, from a memory location or the reference sample memory corresponding to the reference block, one or more samples to decode the current block (claim 13).
Regarding claim 10, see teachings of claim 9.  xxx further discloses wherein the processing circuitry is further configured to: 
in response to the determination that the distance is greater than or equal to the threshold (claim 14), 
(i) determine a first area in the CTU of the current block that is collocated with a second area in the different CTU, the first area having position coordinates in the CTU of the current block that is the same as position coordinates of the second area in the different CTU of the reference block (claim 14), 

(iii) in response to the determination that the memory location for the reference block is available, retrieve, from the memory location corresponding to the reference block, one or more samples to decode the current block (claim 14).
Regarding claim 11, see teachings of claim 9.  xxx further discloses wherein the threshold is defined as: ((reference sample memory size/CTU size) - 1)*(CTU width) (claim 13).
Regarding claim 12, see teachings of claim 9.  xxx further discloses wherein the processing circuitry is further configured to: 
in response to the determination that the reference block is located in the different CTU (claim 8): 
(i) determine a first area in the CTU of the current block that is collocated with a second area in the different CTU, the first area having position coordinates in the CTU of the current block that is the same as position coordinates of the second area in the different CTU of the reference block (claim 8), 
(ii) determine, based on a decoding status of the first area, whether the memory location of the reference sample memory for the reference block is available (claim 8), and 
(iii) in response to the determination that the memory location for the reference block is available, retrieve, from the memory location of the reference sample memory 
Regarding claim 13, see teachings of claims 9 and 12.  xxx further discloses wherein the first area is the current block, and the second area is the reference block (claim 9).
Regarding claim 13, see teachings of claims 9 and 12.  xxx further discloses wherein each of the first area and second area have a size that is 2M x 2N (claim 10).
Regarding claim 15, see teachings of claims 9, 12, and 13.  xxx further discloses wherein M=6 and N=6 (claim 11).
Regarding claim 16, see teachings of claims 9 and 12.  xxx further discloses wherein the memory location corresponding to the reference block is determined to be available in response to a determination that the decoding status of the first area indicates that the first area does not include at least one block that is at least partially decoded (claim 12).
Regarding claim 17, xxx further discloses a non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder cause the processor to execute a method comprising (claim 15): 
receiving a coded video bitstream (claim 15); 
determining whether a reference block for a current block is located in a different coding tree unit (CTU) than a CTU of the current block, the reference block and current block located in a picture which is part of the coded video bitstream (claim 15); 

in response to the determination that the size of the CTU of the current block is less than the size of the reference sample memory, determining whether a distance between the different CTU of the reference block and the CTU of the current block is less than or equal to a threshold (claim 20); and 
in response to the determination that the distance is less than or equal to the threshold, retrieving, from a memory location or the reference sample memory corresponding to the reference block, one or more samples to decode the current block (claim 20).
Regarding claim 18, see teachings of claim 17.  xxx further discloses wherein the method further comprises: 
in response to the determination that the distance is greater than or equal to the threshold (claim 7), 
(i) determining a first area in the CTU of the current block that is collocated with a second area in the different CTU, the first area having position coordinates in the CTU of the current block that is the same as position coordinates of the second area in the different CTU of the reference block (claim 7); 
(ii) determining, based on a decoding status of the first area, whether a memory location of the reference sample memory for the reference block is available (claim 7); and 
(iii) in response to the determination that the memory location for the reference block is available, retrieving, from the memory location corresponding to the reference block, one or more samples to decode the current block (claim 7).
Regarding claim 19, see teachings of claim 17.  xxx further discloses wherein the threshold is defined as: ((reference sample memory size/CTU size) - 1)*(CTU width) (claim 6).
Regarding claim 20, see teachings of claim 17.  xxx further discloses wherein the method further comprises: 
in response to the determination that the reference block is located in the different CTU (claim 15): 
(i) determining a first area in the CTU of the current block that is collocated with a second area in the different CTU, the first area having position coordinates in the CTU of the current block that is the same as position coordinates of the second area in the different CTU of the reference block (claim 15); 
(ii) determining, based on a decoding status of the first area, whether the memory location of the reference sample memory for the reference block is available (claim 15); and 
(iii) in response to the determination that the memory location for the reference block is available, retrieving, from the memory location of the reference sample memory corresponding to the reference block, the one or more samples to decode the current block (claim 15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486